Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al., US 2018/0098049 A1 (hereinafter “Sugano”) in view of Itkowitz et al., US 2017/0172676 A1 (hereinafter “Itkowitz”). 
Regarding claim 1, Sugano discloses a surgical system (see at least FIG. 1 with medical video display system 100 described at least at [0027]-[0029]) comprising: 
a surgical hub (see at least FIG. 1 with changeover device 110 described at [0029]-[0031]); 
a primary display in communication with the surgical hub (See at least FIG. 1 and monitor 150 described at least at [0029]-[0031] and [0037]-[0041]), wherein the primary display is configured to display a surgical site (see at least video displayed on the display at FIG. 1 illustrating surgical video of endoscopic imaging described at [0034]-[0035]); and 
an interactive touchscreen display in communication with the surgical hub and the primary display (See at least FIG. 1 with touch screen display 140 in communication with monitors 150 and changeover device 110 described at [0029]-[0031], wherein the interactive touchscreen display is configured to control surgical devices communicatively coupled to the surgical hub (see at least description of the endoscope used during surgery and the images/video being captured by it at least at [0034]-[0035]) wherein the interactive touchscreen display comprises: 
a processor (See at least [0031] describing the control unit of the work station and the distribution device 130 for distributing and displaying images on the monitors 150 and the touchscreen 140); and 
provide an image of the surgical site on the interactive touchscreen display (See at least FIGS. 2A-2C illustrating images of the surgical site described at [0049]-[0053]); 
receive a gesture from the interactive touchscreen display (see FIGS. 5A-12B illustrating various gestures by the user’s hand on the touch display P4, such as for example, pinch gesture at FIGS. 9A-9B described at least at [0081]-[0085] for zooming); 
manipulate the image of the surgical site based on the gesture (pinch gesture at FIGS. 9A-9B described at least at [0081]-[0085] for zooming).

However, Sugano does not explicitly disclose the touchscreen display is to be used within a sterile field, and further does not disclose a memory coupled to the processor, the memory storing instructions executable by the processor to perform the touch input steps. 

In the same field of endeavor, Itkowitz discloses the touchscreen display is to be used within a sterile field (see at least [0027] and FIG. 1A describing a vision cart 22 with touchscreen within a sterile operating room therein; further at [0042] and FIG. 1F), and a memory coupled to the processor, the memory storing instructions executable by the processor to perform the steps (see at least [0026] describing memory and processors with capacity to execute programmed instructions and further see [0042] and FIGS. 1A and 1F). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touchscreen display of the surgical system of Sugano to incorporate the sterile field application and memory and programmable processor for executing steps as disclosed by Itkowitz because the references are within the same field of endeavor, namely, touchscreen display monitors used in surgical and sterile settings. The motivation to combine these references would have been to improve intuitive arrangements and settings within the sterile surgical field (see Itkowitz at least at [0001]-[0002]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Regarding claim 2, Sugano in view of Itkowitz discloses the surgical system of claim 1 (see above), wherein the gesture comprises at least one of drag, drag and drop, scroll, rotate, tap, double tap, flick, swipe, pinch open, pinch close, touch and hold, and two-finger scroll (see at least Sugano at pinch gesture at FIGS. 9A-9B described at least at [0081]-[0085] for zooming in and out).

Regarding claim 3, Sugano in view of Itkowitz discloses the surgical system of claim 2 (see above), wherein the memory further stores instructions executable by the processor to zoom in the image of the surgical site when the received gesture is the pinch open (see at least Sugano at pinch gesture at FIGS. 9A-9B described at least at [0081]-[0085] for zooming in and out).

Regarding claim 4, Sugano in view of Itkowitz discloses the surgical system of claim 2 (see above), wherein the memory further stores instructions executable by the processor to zoom out the image of the surgical site when the received gesture is the pinch close (see at least Sugano at pinch gesture at FIGS. 9A-9B described at least at [0081]-[0085] for zooming in and out).

Regarding claim 5, Sugano in view of Itkowitz discloses the surgical system of claim 1 (see above), wherein manipulating the image of the surgical site comprises changing a view of the image of the surgical site (see at least Sugano at pinch gesture at FIGS. 9A-9B described at least at [0081]-[0085] for zooming in and out, further describing other manipulations a [0088]-[0094] in view of touchscreen described in Itkowitz at [0027]).

Regarding claim 6, Sugano in view of Itkowitz discloses the surgical system of claim 1 (see above), wherein the memory further stores instructions executable by the processor to provide, through the interactive touchscreen display, a status of one or more medical instruments configured to be communicatively coupled to the surgical hub (See Itkowitz at [0027] and [0034] status and alerts being presented to the surgical team of various components of the surgical space).

Regarding claim 7, Sugano in view of Itkowitz discloses the surgical system of claim 6 (see above), wherein the status of the one or more medical instruments comprises whether the one or more medical instruments are activated (See Itkowitz at [0027] and [0034] status and alerts being presented to the surgical team of various components of the surgical space, specifically discussing operation arms 106 therein).

Regarding claim 12, Sugano in view of Itkowitz discloses the surgical system of claim 1 (see above), wherein the image comprises a three dimensional view of the surgical site (see Itkowitz at [0039]).

Regarding claim 13, it is similar in scope to claim 1, the only difference being, claim 13 is directed to an interactive touchscreen display (See at least FIG. 1 with touch screen display 140 in communication with monitors 150 and changeover device 110 described at [0029]-[0031]). Therefore, claim 13 is similarly analyzed and rejected as claim 1 above.

Regarding claim 14, it is similar in scope to claim 2; therefore, claim 14 is similarly analyzed and rejected as claim 2 above. 

Regarding claim 15, it is similar in scope to claim 3; therefore, claim 15 is similarly analyzed and rejected as claim 3 above. 

Regarding claim 16, it is similar in scope to claim 4; therefore, claim 16 is similarly analyzed and rejected as claim 4 above. 

Regarding claim 17, it is similar in scope to claim 5; therefore, claim 17 is similarly analyzed and rejected as claim 5 above. 

Regarding claim 18, it is similar in scope to claim 6; therefore, claim 18 is similarly analyzed and rejected as claim 6 above. 

Regarding claim 19, it is similar in scope to claim 7; therefore, claim 19 is similarly analyzed and rejected as claim 7 above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Itkowitz as applied to claim 7 above, and further in view of Tashiro et al., US 2006/0287645 A1 (hereinafter “Tushiro”).

Regarding claim 8, Sugano in view of Itkowitz discloses the surgical system of claim 7 (see above), 
However, Sugano in view of Itkowitz does not explicitly disclose wherein the memory further stores instructions executable by the processor to, based on information related to the status of the one or more medical instruments, power off a first medical instrument among the one or more medical instruments and power on a second medical instrument among the one or more medical instruments.
In the same field of endeavor, Tashiro discloses wherein the memory further stores instructions executable by the processor to, based on information related to the status of the one or more medical instruments, power off a first medical instrument among the one or more medical instruments and power on a second medical instrument among the one or more medical instruments (see at least FIGS. 15-18 and [0203]-[0210] and [0231] describing various instruments in use for a procedure, the status and user input to power on/off the device accordingly).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the surgical system and touchscreen of Sugano in view of Itkowitz to incorporate the control of devices as disclosed by Tashiro because the references are within the same field of endeavor, namely, surgical systems with touchscreen implementation. The motivation to combine these references would have been to reduce errors in a surgical setting through greater monitoring of medical and non-medical devices  (see Tashiro at Abstract and [0008]-[0010]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 20, it is similar in scope to claim 8; therefore, claim 20 is similarly analyzed and rejected as claim 8 above. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Itkowitz as applied to claim 1 above, and further in view of Hanuschik et al., US 2017/0172674 A1 (hereinafter “Hanuschik”).
Regarding claim 9, Sugano in view of Itkowitz discloses the surgical system of claim 1 (see above). 
However, Sugano in view of Itkowitz does not explicitly disclose  wherein the memory further stores instructions executable by the processor to provide, through the interactive touchscreen display, a checklist.
In the same field of endeavor, Hanuschik discloses  wherein the memory further stores instructions executable by the processor to provide, through the interactive touchscreen display, a checklist (see at least FIG. 3 and [0067] describing various stages and lists displayed on the touchscreen therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the surgical system and touchscreen of Sugano in view of Itkowitz to incorporate the checklist element of the touchscreen as disclosed by Hanuschik because the references are within the same field of endeavor, namely, surgical systems with touchscreen implementation. The motivation to combine these references would have been to improve the user experience being helped and guided through a procedure and to improve patient recovery (see Hanuschik at least at [0067] and Abstract). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success. 

Regarding claim 10. The surgical system of claim 1 (see above). 
However, Sugano in view of Itkowitz does not explicitly disclose  wherein the memory further stores instructions executable by the processor to provide, through the interactive touchscreen display, procedure steps.
In the same field of endeavor, Hanuschik discloses  wherein the memory further stores instructions executable by the processor to provide, through the interactive touchscreen display, procedure steps (see at least FIG. 3 and [0067] describing various stages and lists displayed on the touchscreen therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the surgical system and touchscreen of Sugano in view of Itkowitz to incorporate the checklist element of the touchscreen as disclosed by Hanuschik because the references are within the same field of endeavor, namely, surgical systems with touchscreen implementation. The motivation to combine these references would have been to improve the user experience being helped and guided through a procedure (see Hanuschik at least at [0067]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Itkowitz as applied to claim 1 above, and further in view of Wade, US 2017/0333152 A1 (hereinafter “Wade”).

Regarding claim 11, Sugano in view of Itkowitz the surgical system of claim 1 (see above). 
However, Sugano in view of Itkowitz does not explicitly disclose wherein the memory further stores instructions executable by the processor to provide, through the interactive touchscreen display, a timer configured to measure time.
In the same field of endeavor, Wade discloses wherein the memory further stores instructions executable by the processor to provide, through the interactive touchscreen display, a timer configured to measure time (See at least [0011] and [0064] describing a visual timer within the surgical space and displayed accordingly and FIG. 11 and [0071] and [0073]).
 Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the surgical system and touchscreen of Sugano in view of Itkowitz to incorporate the timer element of the touchscreen as disclosed by Wade because the references are within the same field of endeavor, namely, surgical systems with touchscreen implementation. The motivation to combine these references would have been to improve tracking procedural time constraints during a step in the surgical process (see Wade at least at [0073]]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623    

	/AMARE MENGISTU/              Supervisory Patent Examiner, Art Unit 2623